COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER OF ABATEMENT

Appellate case name:       Ryan C. Carlson v. Wells Fargo Bank, NA

Appellate case number:     01-18-00802-CV

Trial court case number: 17-CV-1558

Trial court:               212th District Court of Galveston County

        Appellant, Ryan Carlson, has filed a motion to reconsider his indigency status and an
updated statement of inability to pay costs on appeal. See TEX. R. APP. P. 20.1(b)(3). The Court
abates this appeal for the trial court to hold a hearing to hear evidence and issue findings of fact to
determine whether appellant is indigent. See id. 20.1(b)(3)(B). The trial court’s hearing shall be
conducted within 15 days of the date of this Order. The trial court shall have a court reporter, or
court recorder, record the hearing and file the reporter’s record with this Court no later than 30
days from the date of this Order. The trial court clerk shall file a supplemental clerk’s record
containing the trial court’s findings within 30 days of the date of this Order.
       The appeal is abated, treated as a closed case, and removed from this Court’s active docket.
The appeal will be reinstated on this Court’s active docket when the supplemental clerk’s record
and reporter’s record of the hearing are filed with this Court.
       It is so ORDERED.

Judge’s signature: /s/ Chief Justice Sherry Radack
                   Acting individually


Date: _March 19, 2019____